DETAILED ACTION
This Final action is in response to an amendment filed 5/11/2022. Currently claims 2-5 and 8-11 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 recites “wherein the signal line is positioned over the gate line” and Claim 10 recites “wherein the signal line is positioned below the gate line”. The Remarks filed 5/11/22 pg. 7 cite support in Fig. 15A left and right sides respectively for claims 9 and 10. 
Fig. 15A show pixels 702(i,j) and 702(i,k) which are part of the same device per Figs. 11; the right side of Fig. 15A shows G(i) as a solid line at the intersection with S(k) and the left side shows G(i) not solid at the intersection with S(j).  The disclosure describes Figs. 15A-C to show the location of the pixel electrode 751 with respect to the conductive layers C1 and C2 both included in the device (see Figs. 11), but the specification or drawings are silent with respect to the location of the layer for G(i).
The disclosure is also silent as to whether either side of Fig. 15A is a top view or a bottom view and thus a person skilled in the art would not be able to ascertain the location of the gate line with respect to the signal line in a vertical stack.
Furthermore, if one skilled in the art was to assume that the signal line S(j) is over the gate line G(i) for pixels with conductive layer C1 and that the signal line S(k) is below the gate line G(i) for pixels with conductive layer C2 as looked from the same side, then the same gate line G(i) of Fig. 15A would be simultaneously positioned in different layers of the display because S(j) and S(k) are both shown in the same location in Figs. 15B-C. This would not be conventional and the disclosure does not make any mention of the location of the gate line to support such an embodiment.
Thus, it is impossible for one of ordinary skill in the art to clearly ascertain where is the gate line located with respect to the data line from the specification or drawings.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noguchi et al. in US 2015/0220208 (hereinafter Noguchi).

Regarding claim 5, Noguchi disclose a display device (Noguchi’s Fig. 1 and par. 43) comprising:
 a signal line and a gate line over a substrate (Noguchi’s Figs. 1-2 and par. 45, 55: S and G lines over substrate 10); 
an insulating film over the signal line and the gate line (Noguchi’s Fig. 2 and par. 53, 56: see film 12); 
a conductive film over the insulating film (Noguchi’s Fig. 2 and par. 53, 56: COME); 
a pixel electrode of a display element (Noguchi’s Fig. 1 and par. 45-46: see PE of PX), over the insulating film (Noguchi’s Fig. 2 and par. 57: PE); and 
a liquid crystal over the pixel electrode (Noguchi’s Fig. 2 and par. 52: LQ), 
wherein the pixel electrode is positioned over the conductive film (Noguchi’s Fig. 2: see PE over COME),
wherein the conductive film (Noguchi’s Figs. 1-2: COME) has a function of one electrode of a touch sensor (Noguchi’s Figs. 11 and par. 104, 106, 108, 111, 122, 124, 132: COME for self-detection) and a function of a common electrode of the display element (Noguchi’s Fig. 1 and par. 49), and
wherein the conductive film (Noguchi’s Fig. 11: COME) is configured to be capacitively coupled to an approaching object (Noguchi’s Fig. 11 and par. 111: see Cx2 between finger and COME. Self-mode is explained in Figs. 4 per par. 67-68) which functions as the other electrode of the touch sensor (Noguchi’s Figs. 11 and par. 104, 106, 108, 111, 122, 124, 132).

Regarding claim 11, Noguchi discloses wherein the signal line intersects with the gate line (Noguchi’s Fig. 1 and par. 45).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Noguchi in view of Kim et al. in US 2017/0185196 (hereinafter Kim).
Noguchi fails to disclose wherein one of the pixel electrode and the conductive film has a slit while the other of the pixel electrode and the conductive film does not have a slit. However, in the same field of endeavor of displays with touch sensors, Kim discloses the pixel electrode having a slit (Kim’s Fig. 6A and par. 115: see slits in PXL and Fig. 17 per par. 300: slits from comb) while the conductive film does not have a slit (Kim’s Fig. 2 and par. 80, 113: see blocks B1-B9 without slits).
Therefore, it would have been obvious to one of ordinary skill in the art to use a pixel with a slit and a common without a slit (as taught by Kim) in Noguchi’s device, in order to obtain the predictable result of generating electrical field in conjunction with the overlapping common electrode block (Kim’s par. 115) and the benefit of a better aperture ratio (Kim’s par. 300).

Claims 2-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in US 2017/0153747 (hereinafter Yoon) in view of Kimura et al. in US 2001/0010370 (hereinafter Kimura).

Regarding claim 2, Yoon discloses a display device  (Yoon’s par. 3) comprising: a signal line and a gate line over a substrate (Yoon’s Figs. 1, 3 and par. 49, 91-92); a protective film over the signal line and the gate line (Yoon’s Fig. 3 and par. 92); 
a conductive film over the insulating film (Yoon’s Fig. 3 and par. 93-94: 412/416); a pixel electrode of a display element (Yoon’s Figs. 1, 93 and par. 74, 93), over the insulating film (Yoon’s Fig. 3); and a liquid crystal over the pixel electrode (Yoon’s Fig. 3 and par. 94), wherein the conductive film (Yoon’s Fig. 3 and par. 93-94: 412/416) has a function of an electrode of a touch sensor and a function of a common electrode of the display element (Yoon’s par. 93-94),
wherein each of the conductive film has a slit (Yoon’s par. 114).
Yoon fails to explicitly disclose the protective film being an insulating film or each of the pixel electrodes having a slit.  
However, because Yoon does disclose the protective layer separating the pixel electrodes and common lines from the data lines (Yoon’s Fig. 3: see 408 separating 412/410 from 406) and the data lines having a function different from the common lines and the pixel electrodes (Yoon’s par. 10, 56: data lines supplied with data voltage from data driver, par. 81-82, 174: Vcom or touch drive signal to common electrodes and pixel voltage to pixel electrode). Therefore, it would have been obvious to one of ordinary skill in the art that Yoon’s protective layer (Yoon’s Fig. 3: 408) would be an insulating film, in order to obtain the predictable result of insulating the data lines 406 from the pixel and common electrodes (Yoon’s Fig. 3: see 412/410) in order to enable different functions of data driving (Yoon’s par. 56), pixel voltage supply (Yoon’s par. 82) and common voltage and touch drive signal supply (Yoon’s par. 81, 174) by the different electrodes without short-circuit.
Still Yoon fails to explicitly disclose each of the pixel electrodes having a slit. 
Nevertheless, in the related field of endeavor of IPS, Kimura discloses both pixel electrodes and common electrodes having slits (Kimura’s Fig. 183B and par. 11: slits are formed between teeth of the comb of pixel electrode 1041 and common electrode 1014).
Therefore, it would have been obvious to one of ordinary skill in the art to use Kimura’s comb-shape pixel and common electrodes in Yoon’s display device, in order to obtain the predictable result of a configuration that works for in-plane switching (Kimura’s par. 11 and Yoon’s par. 114) and the benefit of improving yield and productivity (Kimura’s par. 31).  By doing such combination, Yoon in view of Kimura disclose:
A display device  (Yoon’s par. 3) comprising: 
a signal line and a gate line over a substrate (Yoon’s Figs. 1, 3 and par. 49, 91-92: 406 and 402 over 400); 
an insulating film over the signal line and the gate line (Yoon’s Fig. 3 and par. 92: protective layer 408 which upon combination is an insulator between DL and 410/412); 
a conductive film over the insulating film (Yoon’s Fig. 3 and par. 93-94: see either 412 or 416); 
a pixel electrode of a display element (Yoon’s Figs. 1, 93 and par. 74, 93: see 410 of SP), over the insulating film (Yoon’s Fig. 3: see 410 over 408); and 
a liquid crystal over the pixel electrode (Yoon’s Fig. 3 and par. 94), 
wherein the conductive film (Yoon’s Fig. 3 and par. 93-94: see either 412 or 416) has a function of an electrode of a touch sensor and a function of a common electrode of the display element (Yoon’s par. 93-94),
wherein each of the conductive film and the pixel electrode has a slit (Yoon’s par. 114 and upon combination with Kimura’s Fig. 183B and par. 11: slit formed by teeth of comb-shaped electrodes for IPS).

Regarding claim 3, Yoon in view of Kimura disclose wherein the conductive film is positioned over the pixel electrode (Yoon’s Fig. 3: see 416 over 410). 

Regarding claim 4, Yoon in view of Kimura disclose wherein the conductive film and the pixel electrode are positioned on the same plane (Yoon’s Fig. 3: see 412 in same plane as 410). 

Regarding claim 9, Yoon in view of Kimura disclose wherein the signal line intersects with the gate line (Yoon’s Fig. 1: see DL and GL), and wherein the signal line is positioned over the gate line (Yoon’s Fig. 3 and par. 91-92: see 406 over 402 when viewed from the top).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Kimura as applied above, in further view of Ishii in US 2006/0278873 (hereinafter Ishii).
Yoon in view of Kimura wherein the signal line intersects with the gate line (Yoon’s Fig. 1: see DL and GL) but Yoon in view of Kimura fail to disclose wherein the signal line is positioned below the gate line.
However, in the related field of endeavor of liquid crystal displays, Ishii discloses wherein the signal line  (Ishii’s Figs. 3-4 and par. 62: see 3) is positioned below the gate line (Ishii’s Figs. 3-4 and par. 65: see 11/2). Therefore, it would have been obvious to one of ordinary skill in the art to use Ishii’s configuration in Yoon in view of Kimura’s device, in order to obtain the benefit of a top-gate transistor configuration that permits the display TFT to transmit light therethrough (Ishii’s par. 66).
 
Response to Arguments
Applicant's arguments filed 5/11/2022 have been fully considered but they are not persuasive. 
On the Remarks pg. 5, Applicant argues with respect to claim 5 that Noguchi’s Fig. 11 capacitor Cx2 is not formed between COME and the finger but instead should be understood as including two capacitors in series: one formed between COME and DETE and another between DETE and the finger. The office must respectfully disagree, Noguchi fails to disclose or support a capacitor formed between COME and DETE during self-mode and Cx2 is clearly referenced throughout Noguchi’s specification as formed between a finger and an electrode and not as two capacitors in series.
On the Remarks pg. 6, Applicant argues with respect to claim 2 that applying Kimura’s slit shaped electrodes to Yoon’s device amounts to impermissible hindsight because Kimura is not directed to a touch-screen, and using an electrode pair where one of the electrodes is not shaped as a plate shape could not achieve touch display functionality.  The office must again respectfully disagree, with respect to the impermissible hindsight argument, please note that Kimura and Yoon are related art because both are directed to IPS liquid crystal displays (Yoon’s par. 114 and Kimura’s par. 11). With respect to Yoon not achieving the touch display functionality when both electrodes are slits, please note that Yoon’s touch functionality is not tied to the shape of the electrode, this is evident by par. 114 where the common electrode can be patterned into a comb teeth shape, a slit shape or a plate shape; furthermore throughout the specification the pixel electrode has no bearing on the touch functionality. Instead, Kimura discloses a known slit electrodes configuration that works for IPS and results in productivity and yield improvement (Kimura’s par. 31). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/Primary Examiner, Art Unit 2621